DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            R.D., the mother,
                               Appellant,

                                    v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                     and GUARDIAN AD LITEM,
                            Appellees.

                             No. 4D21-3030

                            [March 30, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Shari Africk Olefson, Judge; L.T. Case No. 19-2091DP.

   Antony P. Ryan, Regional Counsel, and Richard G. Bartmon,
Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, for appellant.

  Carolyn Schwarz, Children’s Legal Services, Fort Lauderdale, for
appellee Department of Children and Families.

   Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Sarah
Todd Weitz, Senior Attorney, Statewide Guardian ad Litem Office,
Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

   We affirm without discussion, on all arguments raised, the         circuit
court’s final order terminating the mother’s parental rights. As in   V.S. v.
Department of Children & Families, 322 So. 3d 1153 (Fla. 4th DCA      2021),
we also certify the following question of great public importance     to the
supreme court:

      Does the 2014 amendment to section 39.806(1)(f), Florida
      Statutes, which provides that no proof of nexus between
      egregious conduct toward one child is required to terminate
      the parental rights of the child’s siblings, unconstitutionally
      remove the state’s burden to prove that the egregious
      conduct poses a substantial risk of harm to each sibling and
     is the least restrictive means of protecting the sibling(s) from
     serious harm?

  Affirmed; question certified.

CONNER, C.J., GERBER and KUNTZ, JJ., concur.

                           *        *          *

  Not final until disposition of timely filed motion for rehearing.




                                    2